Citation Nr: 0310833	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  98-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
November 1974.

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a kidney disability.  The RO concluded that 
the evidence submitted by the veteran in reference to his 
claim was not new and material, and his claim remained 
denied.  The veteran perfected a timely appeal to the RO's 
adverse determination.

In August 1999, the case was before the Board on the same 
issue of whether new and material evidence had been submitted 
sufficient to reopen the claim of entitlement to service 
connection for a kidney disability.  The Board concluded that 
no new and material evidence was submitted sufficient to 
reopen the veteran's claim.  Moreover, the Board noted that 
the veteran had all together failed to submit any additional 
evidence for consideration.  Consequently, the veteran's 
appeal for entitlement to service connection remained denied.  
The Board entered the decision in this case on August 31, 
1999.  Thereafter, the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).

By an Order, dated April 6, 2001, the Court vacated the 
Board's August 1999 decision as to the issue of whether new 
and material evidence has been submitted sufficient to reopen 
the claim of service connection for a kidney disability, and 
the matter was remanded to the Board for consideration in 
accordance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(hereinafter "VCAA").

A Board decision in April 2002 determined that evidence 
received subsequent to its August 1999 decision was new and 
material and reopened the veteran's claim for service 
connection for a kidney disability.  The veteran was informed 
of this determination and of the Board's intent to undertake 
additional development with respect to the veteran's claim 
pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

In this case, the Board, as noted above, undertook action to 
develop evidence to assist the veteran in substantiating his 
claim pursuant to the provisions of 38 C.F.R. § 19.9(a)(2).  
As a result of this development, VA inpatient and outpatient 
treatment records pertinent to the issue on appeal and not 
previously of record have been obtained and associated with 
the veteran's claims file.  Additionally, the veteran was 
afforded a comprehensive VA examination in March 2003 for the 
specific purpose of clarifying the nature and etiology of the 
veteran's kidney disability.  A copy of that examination has 
also been associated with the claims file.

The veteran has not waived RO review of the evidence 
developed by the Board in connection with his claim.

Under 38 C.F.R. § 19.9(a)(2), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 
30 days after notifying the appellant of the additional 
development by the Board.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that the 
provisions of 38 C.F.R. § 19.9(a)(2) are invalid because, in 
combination with 38 C.F.R. § 20.1304 (2002), they allow the 
Board to consider additional evidence without having remanded 
the matter to the RO for initial consideration of the 
evidence developed by the Board and without having obtained a 
waiver from the claimant of such RO consideration.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Consequently, this case must be remanded to the RO for its 
initial consideration of the recently developed evidence.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should again review the case on 
the basis of all the evidence of record, 
to include the evidence developed by the 
Board subsequent to the issuance of the 
November 1997 statement of the case.  If 
the benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

The purpose of this REMAND is to afford the appellant due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or unfavorable 
at this time.  The veteran has the right to submit additional 
evidence and argument on matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




